Citation Nr: 0018009	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-08 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the claim on appeal originally included entitlement to 
an extension of 38 C.F.R. §§ 4.29 and 4.30 hospitalization 
and convalescent ratings benefits, in a statement filed in 
May 2000, the veteran withdrew this issue from his appeal.  
Consequently, the Board finds that this issue is no longer a 
subject for appellate review.  38 C.F.R. § 20.204(b) (1999).


FINDINGS OF FACT

1.  The veteran has completed approximately three years of 
college and has occupational experience as a rodeo cowboy and 
carpet layer.  His last gainful employment occurred in 
approximately October of 1996.

2.  The veteran's service-connected compartment syndrome, 
right popliteal artery laceration, with below knee amputation 
is shown to be of such severity as to preclude the veteran 
from following a substantially gainful employment consistent 
with his education and work experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of his service-
connected disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In connection with the veteran's current claim for a total 
rating based on individual unemployability due to service-
connected disability, the Board finds that some of the basic 
facts are not in dispute.  Service connection is in effect 
for compartment syndrome, right popliteal artery laceration 
with below knee amputation, rated 40 percent disabling.  

Since approximately 1992, the veteran has apparently been 
receiving some form of Social Security Administration (SSA) 
benefits.  

VA hospital records for the period of October to November 
1996 reflect that the veteran's right total knee arthroplasty 
was complicated by a popliteal artery laceration.  It was 
noted that the veteran used to be a rodeo cowboy and that he 
played football in college. 

Physical therapy records from C. H. H. for the period of 
November 1996 to October 1997 reflect the veteran's regular 
receipt of home treatment for residuals of the popliteal 
artery laceration.

A February 1997 medical report from Dr. J. H. reflects that 
the veteran suffered a popliteal artery injury while 
undergoing a right total knee arthroplasty in October 1996 at 
a Department of Veterans Affairs (VA) hospital.  Following 
two unsuccessful vascular repair procedures, the veteran 
developed compartment syndrome.  The veteran then reportedly 
underwent multiple debridements and fasciotomies on the lower 
right leg, and was noted to have basically experienced the 
loss of use of the right leg below the knee.  In response to 
the veteran's question about returning to work, Dr. J. H. 
indicated that he did not think he would be a good candidate 
for this, noting that he had been a carpet layer in the past 
and did not have sufficient use of the right lower extremity 
to do the type of work associated with laying carpet.

In an April 1997 VA Form 21-527, the veteran indicated that 
he had had three years of college.

In a May 1997 medical statement from Dr. L. K., the veteran's 
vascular surgeon at the VA, Dr. L. K. expressed surprise at 
the 40 percent evaluation for the veteran's right lower 
extremity disability, and that it was his opinion that the 
veteran would never again be gainfully employed as a floor 
installer.

A May 1997 witness statement from a former real estate client 
of the veteran reflects that the witness had previously 
contracted with the veteran to lay carpet and linoleum, but 
that the veteran had been unavailable since his knee surgery 
in October 1996.

VA outpatient and hospital records for the period of May 1997 
to January 1998 reflect that in May 1997, VA orthopedic 
consultation by Dr. M. C. revealed continuing right leg 
complications which included an insensate foot.  The 
physician noted that the veteran was previously in the 
flooring business.  Dr. M. C. went on to indicate that the 
veteran would obviously no longer be a candidate for this 
type of activity.  Dr. M. C. also did not believe that he was 
a candidate for a non-laborious desk-type job, given the 
dependent swelling in the lower right leg.  In essence, Dr. 
M. C. indicated that the veteran was not employable and that 
this situation would probably not change.  Additional records 
from May 1997 to January 1998 reflect additional treatment 
for complications as to the veteran's right leg, including 
treatment during the summer of 1997 for right leg fracture, 
which was noted to have resulted from a recent motor vehicle 
accident.

In a July 1997 statement that was later considered by the 
regional office (RO) as an informal claim for a total 
disability rating based on individual unemployability, the 
veteran maintained that he was no longer able to work as a 
carpet layer.

A November 1997 notice from the RO advised the veteran of its 
decision that the veteran's service-connected leg condition 
coupled with various nonservice-connected conditions would 
not make vocational training practical.  

A February 1998 medical report from Dr. C. P. reflects his 
opinion that the veteran was unable to work in his previous 
occupation due to his right leg condition.

A February 1998 medical report from a private physical 
therapist also reflects the opinion that the veteran was not 
able to perform the duties required of him in his profession 
as a carpet layer.

A March 1998 medical statement from Dr. M. C. reflects the 
doctor's opinion that the veteran was on longer able to 
perform the physical labor he engaged in prior to the 
complications related to knee replacement surgery.

A VA outpatient record from April 1998 reflects Dr. J. S.'s 
opinion that the fracture of the veteran's right leg would 
not have occurred but for the compartment syndrome and 
decreased musculature as a result thereof.  Dr. J. S. further 
indicated that the extent of the veteran's disability was 
directly related to his compartment syndrome and loss of 
musculature, and that this completely disabled him from 
walking or any other types of working activities.  

A June 1998 VA Form 21-8940 reflects that the veteran last 
worked full time in 1992, and that he became too disabled to 
work on October 7, 1996.

At the veteran's personal hearing in June 1998, the veteran's 
representative discussed all of the opinions which he claimed 
supported the conclusion that the veteran was not capable of 
gainful employment as a result of his service-connected 
disability (transcript (T.) at pp. 1-5).  The veteran's 
service representative further contended that the veteran was 
entitled to a total disability rating on an extraschedular 
basis (T. at p. 6).  

A June 1998 medical statement from Dr. J. S. reflects his 
opinion that the veteran was unemployable as a result of his 
surgery.

A January 1999 VA outpatient record reflects the assessment 
that the veteran was a fall risk. 

VA outpatient records for the period of January to April 1999 
reflect that the veteran was evaluated for possible below 
knee amputation of the right leg.

A private medical report from February 1999 reflects the 
opinion that the veteran's difficulty walking was a 
combination of a cerebrovascular accident (CVA) and severe 
orthopedic problems with the right lower extremity.  The 
examiner went on to comment that the CVA in and of itself 
would not have lent the veteran to be wheelchair bound, and 
that the majority of the difficulty was in the right lower 
extremity with the lack of movement in the foot.

VA hospital records from April 1999 reflect that the veteran 
underwent a below knee amputation of the right leg.

In a letter dated in May 1999, the RO referred this matter 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) and 4.16.  At this time, the RO indicated that it 
believed a grant of unemployability benefits on an 
extraschedular basis was supported by the opinions of various 
physicians which strongly suggested that the veteran would be 
unemployable even if the CVA had not occurred.

An August 1999 letter from the Director of the Compensation 
and Pension Service of the Veterans Benefits Administration 
concluded that the veteran was not unemployable as a result 
of his right leg disability, finding that the veteran had 
been receiving SSA benefits since 1992, although continuing 
to work part-time as an expert floor tile/carpet layer.

VA outpatient records from August 1999 reflect the veteran's 
efforts at learning to walk with a prosthesis.


II.  Rating Criteria and Analysis

Total disability evaluations based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disability or disabilities is less 
than 100 percent when it is found that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, and 4.16.  Such a rating may be assigned when certain 
percentage requirements are met, under 38 C.F.R. § 4.16(a), 
or on an extraschedular basis when the percentage standards 
are not met.  Under 38 C.F.R. § 4.16(a) if there is only one 
disability, it must be ratable at 60 percent or more (with 
disabilities of common etiology counted as one disability), 
or if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  In this case, the threshold 
eligibility percentage requirements of 38 C.F.R. § 4.16(a) 
have not been met.  More specifically, with respect to the 
veteran's only service-connected disability, since this 
disability is not currently rated as at least 60 percent 
disabling, the veteran's service-connected disability does 
not meet the initial schedular requirements set forth in 38 
C.F.R. § 4.16(a).

However, as noted above, when the percentage standards are 
not met, a total disability rating is still assignable on an 
extraschedular basis when a veteran is otherwise found to be 
unemployable as a result of service-connected disability. 
38 C.F.R. § 4.16(b) (1999).

The Board first recognizes that the veteran has significant 
disability associated with his service-connected disability 
which would affect him industrially.  Such recognition is 
evidenced by the percentage rating currently assigned, which 
is the maximum schedular rating available for this 
disability.

In addition, while the Board observes that the veteran would 
also be restricted from certain occupations due to certain 
nonservice-connected disabilities, the Board finds that his 
service-connected disability is of sufficient magnitude so as 
to, on its own, render the veteran unemployable to pursue 
some form of substantially gainful employment, including 
sedentary work, consistent with his educational level.  
Specifically, while the veteran has been determined to have 
approximately three years of college and might thereby be 
considered a candidate for some form of sedentary employment, 
it is clear that the great bulk of his employment history 
involved work in the area of carpet laying and more labor-
intensive matters, and that the veteran would therefore be 
precluded from positions compatible with the veteran's 
interests, aptitudes, abilities, and service-connected 
disability limitations.  

Moreover, the Board notes that the only relevant medical 
opinion of record supports the conclusion that he is 
unemployable solely as a result of his service-connected 
disability and without consideration of the adverse effects 
of advancing age and nonservice-connected conditions.  

Accordingly, the Board finds that the veteran's service-
connected disability precludes him from securing or following 
a substantially gainful occupation, and that the evidence 
supports entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability on an extraschedular basis.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4.


ORDER

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

